Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that prior art Kucera et al. teaches the use of a valve within a gas system.  However, only the control system is used as to modify the valve of Snow.  Furthermore, both Applicant’s invention as well as Kucera et al. seek to determine the flow conditions through a valve.  Additionally, prior art Snow discloses the valve used in a lubrication system.  
Applicant also argues that the Snow/Kucera et al. combination does not teach the correlation between the fluid temperature and the valve’s closing times.  In achieving this objective, Applicant has a management unit that detects, stores, transmits, determined minimum and maximum derivation of a time and correlates the time and temperature to the opening and closing of the valve.  Under the broadest reasonable interpretation, all of this can be accomplished with a controller and its programming.
The controller of Kucera et al. is capable of receiving information from multiple sensors (Para. 42) including a temperature sensor, position sensor and “a cycle sensor and/or cycle counter, timers (e.g., to measure an amount of time to open the valve and/or close the valve)”, as described in paragraph 47.  This information is stored in a microcontroller (Para. 51) which can be part of the controller (Para. 53).  The controller .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Applicant uses the terms: a detection time specifier, an actual opening/closing time calculator, a correlation storage, a time range deriver, an opening/closing time determinator, an abnormal signal transmitter, a minimum value deriver, a minimum value storage, a maximum value deriver, a maximum value storage and a detection error recognizer as being the claimed elements.  
In determining whether claims may be rejected under 112(a), a determination must be made as to “(1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation”.  MPEP §2164.08.  For example, “a detection time specifier” can be virtually anything capable of determining a time, from a watch to an algorithm.  Furthermore, the specification, does not disclose any limiting features to notify a person having ordinary skill in the art at the time the invention was made sufficient information as to what the scope of protection sought by the claims.  This same argument holds true for the other elements an actual opening/closing time calculator, a correlation storage, a time range deriver, an opening/closing time determinator, an abnormal signal transmitter, a minimum value deriver, a minimum value storage, a maximum value deriver, a maximum value storage and a detection error recognizer.  Because numerous combinations can be made with regard to the type of apparatuses capable of performing the functions of the above mentioned elements, the inventor has not provided a person having ordinary skill in the art at the time the  behave.  Therefore, it is unclear as to whether the Applicant has possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language found in claim 1 is indefinite because it fails to clearly and precisely disclose the boundaries of the subject matter in which the Applicant seeks to protect.  For example, “a detection time specifier” can be virtually anything capable of determining a time, from a watch to an algorithm.  A person having ordinary skill in the art at the time the invention was made would not have sufficient information to determine the metes and bounds of the claim which would result in infringement.  Additionally, the terms: a detection time specifier, an actual opening/closing time calculator, a correlation storage, a time range deriver, an opening/closing time determinator, an abnormal signal transmitter, a minimum value deriver, a minimum value storage, a maximum value deriver, a maximum value storage and a detection error recognizer are indefinite because the elements are defined by what they do, not what they are.
The language in claim 2 is indefinite because there is no indication as to when and how the correlation storage, time range deriver, minimum value, minimum value storage, maximum value storage and the opening/closing time determinator behave in this manner.
Claims 3-12 all have the same issues as presented in claims 1 and 2.  Essentially, nomenclature is presented in such a manner that anything can read on these limitations, meaning the claimed language is so general that virtually anything can read on the claims.  Furthermore, there is no language providing any type of structure that would narrow the claimed language.  For example, “a valve having a temperature sensor, position sensor and a timer; where the valve is controlled by an actuator; where the actuator is actuated based on signals gathered by information provided by the sensors; where a processor receives signals from the sensors; where the timer is used to determine the time it takes the valve to open and close; where this time is a time range; where this time range is associated with a temperature detected by the temperature sensor during the time range.”  Please note, that the Examiner is not suggesting Applicant use this language.  This is being provided merely as an example of the clear and concise language that is expected in the claims and provides a person having ordinary skill in the art enough information as to the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (USPN 3500958) in view of Kucera et al. (US PGPub 20160077531 A1), as best understood.
Regarding Claim 1, Snow et al. discloses a system for managing a flow-state of fluid comprising a flow detector (Fig. 1) that detects a flow of the fluid, wherein the flow detector comprises a body (10) having a fluid space (20) in which the fluid fed from the fluid feeding device is supplied from a supply aperture (where the supply aperture is the opening of element 12) and the fluid is discharged from a discharge aperture (where the discharge aperture is the opening of element 14), and a valve member (32) which is stored in the fluid space of the body and which closes the supply aperture when the fluid is not supplied and opens the supply aperture when the fluid is supplied, and wherein the fluid is made up of a lubricant (Col. 1, Lines 46-50) but does not disclose a flow detector that detects a flow of the fluid intermittently supplied from a fluid feeding device, a temperature sensor that senses a temperature of the fluid, and a management unit that manages a flow state of the fluid based on signals from the flow detector and the temperature sensor and wherein the management unit comprises opening/closing detector that detects opening and closing of the valve member of the flow detector, detection time specifier that specifies a detection time of the opening/closing detector, actual opening/closing time calculator that calculates a time until the opening/closing detector detects closing after the opening/closing detector detects opening as an actual opening/closing time, when the opening/closing detector detects the 4Application No.: 16/342,588opening of the valve member of the flow detector and detects the closing of the valve member of the flow detector within a detection time specified by the detection time specifier, correlation 
Kucera et al. teaches a system that detects a flow of the fluid by opening and closing of the valve member (Para. 40, where a flow rate is determined) in order to automatically determine the flow through automation (Para. 41).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the flowmeter of Snow et al. with an electronic system as taught by Kucera et al. in order to automatically determine the flow through automation.
The Snow et al./Kucera et al. combination teaches a management unit (Kucera et al., 26) that detects a flow of the fluid intermittently supplied in prescribed amount from a fluid feeding device (where the intermittently can be opening and closing the valve at any time to supply fluid), a flow detector that detects a temperature sensor (Kucera et al., 34) that senses a temperature of the fluid, and the management unit that manages a flow state of the fluid based on signals from the flow detector and the temperature sensor (Kucera et al., Paras. 42-43 and 46, where a flow sensor and a 
While the Snow et al. /Kucera et al. combination may not explicitly teach correlation storage that stores a correlation between the temperature of the fluid and an  opening/closing time range which is  of the valve member which is set in advance by performing a test.  Kucera et al. teaches the microcontroller which is part of the valve controller having multiple possibilities in terms of setting threshold values (Paras. 28, 61 and 90 to name a few).  Furthermore, sensed values are analyzed, e.g. compared to, these threshold conditions (Para. 86).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop input values from testing to be compared to current sensed conditions since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).	
Regarding Claim 2, the Snow et al./Kucera et al. combination teaches wherein the correlation storage stores a minimum value and a maximum value of the opening/closing time range with respect to a temperature change (Kucera et al., Para. 50, where this information is stored within the microcontroller, 36) the time range deriver is configured to include minimum value deriver that derives a minimum value of the  opening/closing time range from a temperature sensed by the temperature sensor (Kucera et al., 34), minimum value storage that successively updates the minimum value derived by the minimum value deriver and stores the minimum value (Kucera et al., Para. 99, where the minimum value can be one of the thresholds), maximum value deriver that derives a maximum value of the opening/closing time range based on a temperature sensed by the temperature sensor (Kucera et al., 34), and maximum value storage that successively updates the maximum value derived by the maximum value deriver and stores the maximum value (Kucera et al., Para. 99, where the maximum value can be one of the thresholds), wherein the opening/closing time determinator (Kucera et al., Para. 86, where the opening/closing time determinator is one of the values that can be calculated from sensed parameters) is configured to include a function of determining whether or not the actual opening/closing time is smaller than the minimum value stored in the minimum value storage (Kucera et al., Para. 63 where values or sensed parameters are compared), and include a function of determining whether or not the actual opening/closing time is larger than the maximum value stored in the maximum value storage (Kucera et al., Para. 50 and 99), and wherein the abnormal signal transmitter is configured to include a function of transmitting an abnormal signal when the opening/closing time determinator determines that the actual 
Regarding Claim 3, the Snow et al./Kucera et al. combination teaches the management unit (Kucera et al., 26) includes preliminary valve member detector (Kucera et al., Para. 33, position sensors) that detects whether or not the valve member (Snow et al., 32) of the flow detector (Snow et al., Fig. 1) is closed before drive of the fluid feeding device, and the abnormal signal transmitter is configured to include a function of transmitting an abnormal signal when the preliminary valve member detector (Kucera et al., Para. 33, position sensors) detects that the valve member (Snow et al., 32) of the flow detector (Snow et al., Fig. 2) is not closed (Kucera et al., Para. 99).  
Regarding Claim 4, the Snow et al./Kucera et al. combination teaches the management unit (Kucera et al., 26) includes detection error recognizer that recognizes a detection error (Kucera et al., Para. 99) when the opening/closing detector (Kucera et al., 48) does not detect opening of the valve member (Snow et al., 32) of the flow detector (Snow et al., Fig. 1) within a time specified by the detection time specifier or does not detect closing even when the opening/closing detector (Kucera et al., 48) detects opening, and wherein the abnormal signal transmitter is configured to include a function of transmitting an abnormal signal when the detection error recognizer recognizes a detection error (Kucera et al., Para. 99).  
Regarding Claim 5, the Snow et al./Kucera et al. combination teaches the detection time specifier is configured by a timer (Kucera et al., Para. 47, where the algorithm is based upon information determined by the timer) that is operated based on 
Regarding Claim 9, the Snow et al./Kucera et al. combination teaches the opening/closing time determinator determines that change of the opening/closing time of the valve member is caused by the temperature of the fluid when the actual opening/closing time 7Application No.: 16/342,588calculated by the actual opening/closing time calculator is within the  opening/closing time range derived by the  time range deriver, and the abnormal signal transmitter does not transmit an abnormal signal (where if the opening/closing time is within an operable range, it makes sense that no abnormal transmission signal is generated).  
Regarding Claim 10, the Snow et al./Kucera et al. combination teaches the fluid feeding device (Snow et al., Pump, Col. 2, Line 15) connected to the flow detector (Snow et al., Fig. 1), the detection time specifier (Kucera et al., Para. 47, timer) sets a time equal to or shorter than an operation time of the fluid feeding device (Snow et al., Pump, Col. 2, Line 15) as the detection time of the opening/closing detector (If this limitation is interpreted as the timer being set according to the time it takes to open or close the valve and that the fluid feeding device must operate in a time that is the same or shorter than this value.  This limitation must be so in order for the system to function.  If the pump runs longer than this time, the system will be over-pressurized and will damage the pump and all appurtenances connected downstream of the valve.), and the abnormal signal transmitter transmits other abnormal signals when the opening/closing detector (Kucera et al., 48) does not detect the closing of the valve member (Snow et al., 32) before the fluid feeding device is operated (Similar to the condition above, if the 
Regarding Claim 12.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (USPN 3500958) in view of Kucera et al. (US PGPub 20160077531 A1), in further view of Asselot et al. (US PGPub 20170205512 A1) as best understood.
Regarding Claim 11, the Snow et al./Kucera et al. combination teaches the flow detector, but does not teach it assigned with a number to be identified, and the abnormal signal transmitter outputs the number to be identified of the flow detector with the abnormal signal.
Asselot et al. teaches a detector including an RFID tag on order to locate the detector (Para. 86).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the flow detector of the Snow et al./Kucera et al. combination with a RFID tag as taught by Asselot et al. in order to locate the detector.
The Snow et al./Kucera et al./ Asselot et al. combination teaches the flow detector assigned with a number to be identified (Asselot et al., Para. 86, where the RFID contains an identifying marker), and the abnormal signal transmitter outputs the number to be identified of the flow detector with the abnormal signal. If multiple flow detectors are used in a system, it makes sense that some means of identification be provided to determine where the issue originates.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zenoah (JPS5316743) in view of Kucera et al. (US PGPub 20160077531 A1), as best understood.
Regarding Claim 1, Zenoah discloses a system for managing a flow-state of fluid, comprising a flow detector wherein the flow detector comprises a body (2) having rd line) is supplied from a supply aperture (Fig. 1, where the supply aperture intersection between the valve and the supply port, 7) and the fluid is discharged from a discharge aperture (25), and a valve member (13) which is stored in the fluid space of the body and which closes the supply aperture when the fluid is not supplied and opens the supply aperture when the fluid is supplied, but does not disclose a flow detector that detects a flow of the fluid intermittently supplied in prescribed amount from a fluid feeding device, a temperature sensor that senses a temperature of the fluid, and a management unit that manages a flow state of the fluid based on signals from the flow detector and the temperature sensor and wherein the management unit comprises opening/closing detector that detects opening and closing of the valve member of the flow detector, detection time specifier that specifies a detection time of the opening/closing detector, actual opening/closing time calculator that calculates a time until the opening/closing detector detects closing after the opening/closing detector detects opening as an actual opening/closing time, when the opening/closing detector detects the 4Application No.: 16/342,588opening of the valve member of the flow detector and detects the closing of the valve member of the flow detector within a detection time specified by the detection time specifier, correlation storage that stores a correlation between the temperature of the fluid and an  opening/closing time range of the valve member which is set in advance by performing a test,  time range deriver that derives an  opening/closing time range in a temperature sensed by the temperature sensor from the correlation storage, opening/closing time determinator that determines whether the actual opening/closing time calculated by the actual opening/closing time calculator is within or outside the  
Kucera et al. teaches a system that detects a flow of the fluid by opening and closing of the valve member (Para. 40, where a flow rate is determined) in order to automatically determine the flow through automation (Para. 41).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the flowmeter of Zenoah with an electronic system as taught by Kucera et al. in order to automatically determine the flow through automation.
The Zenoah /Kucera et al. combination teaches a management unit (Kucera et al., 26) that detects a flow of the fluid intermittently supplied in prescribed amount from a fluid feeding device (where the intermittently can be opening and closing the valve at any time to supply fluid), a flow detector that detects a temperature sensor (Kucera et al., 34) that senses a temperature of the fluid, and a management unit that manages a flow state of the fluid based on signals from the flow detector and the temperature sensor (Kucera et al., Paras. 42-43 and 46, where a flow sensor and a temperature sensor “may be configured to monitor. . . a position of one or more valve sealing members”) and wherein the management unit (Kucera et al., 26) comprises opening/closing detector (Kucera et al., 48) that detects opening and closing of the valve member (Zenoah, 13) of the flow detector (Zenoah, 2), detection time specifier (Kucera et al., Para. 47, the algorithm that “measure[s] an amount of time to open the 
While the Zenoah /Kucera et al. combination may not explicitly teach correlation storage that stores a correlation between the temperature of the fluid and an  opening/closing time range which is  of the valve member which is set in advance by performing a test.  Kucera et al. teaches the microcontroller which is part of the valve controller having multiple possibilities in terms of setting threshold values (Paras. 28, 61 and 90 to name a few).  Furthermore, sensed values are analyzed, e.g. compared to, these threshold conditions (Para. 86).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to develop input values from testing to be compared to current sensed conditions since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).

Regarding Claim 6, Zenoah /Kucera et al. combination teaches the flow detector (Zenoah, 1) includes the body (Zenoah, 2) having a fluid space (Zenoah, 23) having a cylindrical inner surface forming the fluid space through which the fluid passes therethrough, a supply port (Zenoah, 7) of fluid that has the supply aperture (Zenoah, Fig. 1, where the supply aperture intersection between the valve and the supply port, 7) centered on a central axis of the fluid space (Zenoah, 23) at one end of the fluid space (Zenoah, 23), 6Application No.: 16/342,588is formed in the body (Zenoah, 2), a discharge port (Zenoah, 25) of fluid .  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zenoah (JPS5316743) in view of Kucera et al. (US PGPub 20160077531 A1), in further view of Koudal et al. (USPN 6938496 B2), as best understood.
Regarding Claim 7, Zenoah does not disclose the temperature sensor is attached to the flow detector.  
 Koudal et al. teaches a temperature sensor (34) installed in a blind hole (314) in order to determine temperature changes instantaneously at that point which increases accuracy (Col. 5, Lines 41-48).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the flowmeter of Zenoah with a temperature sensor installed in a blind hole as taught by Koudal et al. in order to determine temperature changes instantaneously at that point which increases accuracy.
The Zenoah/Koudal et al. combination teaches the temperature sensor (Koudal et al., 34) is attached to the flow detector (Zenoah, 1).
Regarding Claim 8, the Zenoah/Koudal et al. combination teaches the flow detector (Zenoah, 1) is provided with a fastening portion (Koudal et al., 314) for fastening the temperature sensor (Koudal et al., 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753